     Case 3:20-cv-00322-MMD-CLB Document 5 Filed 06/04/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     THOMAS JUSTIN SJOBERG,                            Case No. 3:20-cv-00322-MMD-CLB

7                                  Petitioner,                         ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                             Respondents.

11

12          This is a habeas corpus action under 28 U.S.C. § 2254 brought by Petitioner

13   Thomas Justin Sjoberg. Petitioner is represented by retained counsel. The Court has

14   reviewed the petition for writ of habeas corpus (ECF No. 1) pursuant to Rule 4 of the Rules

15   Governing Section 2254 Cases in the United States District Courts. The Court will serve

16   the petition upon Respondents for a response.

17          It therefore is ordered that the Clerk add Aaron Ford, Attorney General for the State

18   of Nevada, as counsel for Respondents.

19          It further is ordered that the Clerk electronically serve the Attorney General of the

20   State of Nevada a copy of the petition (ECF No. 1) and a copy of this order.

21          It further is ordered that Respondents shall file a response to the petition, including

22   potentially by motion to dismiss, within 60 days of entry of this order and that Petitioner

23   may file a reply within 30 days of service of an answer. The response and reply time to

24   any motion filed by either party, including a motion filed in lieu of a pleading, shall be

25   governed instead by Local Rule LR 7-2(b).

26          It further is ordered that any procedural defenses raised by Respondents to the

27   petition shall be raised together in a single consolidated motion to dismiss. In other words,

28   the Court does not wish to address any procedural defenses raised herein either in serial
     Case 3:20-cv-00322-MMD-CLB Document 5 Filed 06/04/20 Page 2 of 2


1    fashion in multiple successive motions to dismiss or embedded in the answer. Procedural

2    defenses omitted from such motion to dismiss will be subject to potential waiver.

3    Respondents shall not file a response in this case that consolidates their procedural

4    defenses, if any, with their response on the merits, except pursuant to 28 U.S.C.

5    § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If Respondents do seek

6    dismissal of unexhausted claims under § 2254(b)(2): (a) they shall do so within the single

7    motion to dismiss not in the answer; and (b) they shall specifically direct their argument to

8    the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406 F.3d 614,

9    623-24 (9th Cir. 2005). In short, no procedural defenses, including exhaustion, shall be

10   included with the merits in an answer. All procedural defenses, including exhaustion,

11   instead must be raised by motion to dismiss.

12          It further is ordered that, in any answer filed on the merits, Respondents shall

13   specifically cite to and address the applicable state court written decision and state court

14   record materials, if any, regarding each claim within the response as to that claim.

15          It further is ordered that, notwithstanding Local Rule LR IC 2-2(g), paper copies of

16   any electronically filed exhibits need not be provided to chambers or to the staff attorney,

17   unless later directed by the Court.

18          DATED THIS 4th day of June 2020.

19

20
                                               MIRANDA M. DU
21                                             CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                                                  2
